This matter coming on to be heard upon the motion of the defendants in error to dismiss the petition in error filed herein, was submitted to the court; upon consideration thereof, the court find that such motion is well taken, for the reason that there is no debatable constitutional question entitling the plaintiff in error to file a petition in error as of right, and that the record does not affirmatively show that any leave to *Page 378 
file a petition in error was first obtained from this court or a judge thereof, as provided in Section 12251, General Code, the laws and rules of the court governing error proceedings applying to contested election cases as provided in Section 4785-172, General Code. The petition in error filed herein is for such reasons dismissed.
Petition in error dismissed.
WEYGANDT, C.J., DAY, ALLEN and STEPHENSON, JJ., concur.
KINKADE, JONES and MATTHIAS, JJ., not participating.